                                                                       Case 2:19-cv-00987-KJM-EFB Document 98 Filed 07/23/20 Page 1 of 4



                                                                  1   SHAWN M. RIDLEY, ESQ. SBN 144311
                                                                      JANE B. YEE, ESQ. SBN 118880
                                                                  2   RHONDA L. WOO, ESQ. SBN 168374
                                                                      HOWARD ROME MARTIN & RIDLEY LLP
                                                                  3   1900 O’Farrell Street, Suite 280
                                                                      San Mateo, CA 94403
                                                                  4   Telephone: (650) 365-7715
                                                                      sridley@hrmrlaw.com
                                                                  5   jyee@hrmrlaw.com

                                                                  6   Attorneys for Defendant
                                                                      EATON CORPORATION, INDIVIDUALLY AND AS SII TO
                                                                  7   CUTLER-HAMMER INC.

                                                                  8
                                                                                                   IN THE UNITED STATES DISTRICT COURT
                                                                  9
HOWARD ROME MARTIN & RIDLEY LLP




                                                                                   FOR THE EASTERN DISTRICT OF CALIFORNIA - SACRAMENTO
                                                                 10

                                                                 11
                             1900 O’ FARRELL STREET, SUITE 280




                                                                      CYNTHIA LANDAKER, individually and as                Case No: 2:19-CV-00987-KJM-EFB
                                  TELEPHONE (650) 365-7715




                                                                 12   Trustee of the EDWARD & VILMA
                                    SAN MATEO, CA 94403




                                                                      LANDAKER FAMILY TRUST; JOSEPH                        STIPULATON AND ORDER TO
                                                                 13   LANDAKER; RONALD LANDAKER;                           CONTINUE HEARING DATE ON
                                                                                                                           DEFENDANT EATON CORPORATION,
                                                                 14   STEVEN LANDAKER; ALEXIS                              INDIVIDUALLY AND AS SII TO
                                                                      LANDAKER; NICHOLAS LANDAKER; and                     CUTLER-HAMMER, INC.’S MOTION
                                                                 15   ZACHERY LANDAKER,                                    FOR SUMMARY JUDGMENT AND IN
                                                                                                                           THE ALTERNATIVE, MOTION FOR
                                                                 16                  Plaintiffs,                           SUMMARY ADJUDICATION
                                                                 17          vs.                                           Judge:      Hon. Kimberly J. Mueller
                                                                                                                           Courtroom: 3
                                                                 18   EATON CORPORATION, INDIVIDUALLY                      FAC Filed: April 15, 2020
                                                                      AND AS SUCCESSOR-IN-INTEREST TO                      Trial Date: November 30, 2020
                                                                 19   CUTLER-HAMMER, INC., et al.
                                                                 20                  Defendants.
                                                                 21

                                                                 22                                            STIPULATION

                                                                 23          Comes now Plaintiffs CYNTHIA LANDAKER, individually and as Trustee of the

                                                                 24   EDWARD & VILMA LANDAKER FAMILY TURS, JOSEPH LANDAKER, RONALD

                                                                 25   LANDAKER, STEVEN LANDAKER, ALEXIS LANDAKER, NICHOLAS LANDAKER, and

                                                                 26                                                    1
                                                                      ___________________________________
                                                                      STIPULATION AND ORDER TO CONTINUE HEARING DATE ON DEFENDANT EATON CORPORATION, INDIVIDUALLY AND
                                                                      AS SUCCESSOR-IN-INTEREST TO CUTLER-HAMMER, INC.’S MOTON FOR SUMMARY JUDGMENT AND MOTION FOR
                                                                      SUMMARY ADJUDICATION; Case No: 2:19-CV-00987-KJM-EFB
                                                                        Case 2:19-cv-00987-KJM-EFB Document 98 Filed 07/23/20 Page 2 of 4



                                                                  1   ZACHARY LANDAKER (“Plaintiffs”) and Defendant EATON CORPORATION, individually

                                                                  2   and as Successor-in-Interest to Cutler-Hammer, Inc. (“Eaton”) in this matter, by and through their

                                                                  3   counsel of record and request that the hearing on Eaton’s Motion for Summary Judgment and, in

                                                                  4   the Alternative, Motion for Summary Adjudication be continued to September 25, 2020 at 10:00

                                                                  5   am.

                                                                  6          WHEREAS the court ordered that all dispositive motions shall be heard no later than

                                                                  7   August 28, 2020 pursuant to the court’s Status (Pretrial Scheduling) Order, Document 77;

                                                                  8          WHEREAS the court has no availability to hear law and motion on August 28, 2020;

                                                                  9          WHEREAS the undersigned parties have agreed to continue the hearing date of Eaton’s
HOWARD ROME MARTIN & RIDLEY LLP




                                                                 10   Motion for Summary Judgment and, in the Alternative, Motion for Summary Adjudication to

                                                                 11   September 25, 2020 at 10:00 am;
                             1900 O’ FARRELL STREET, SUITE 280

                                  TELEPHONE (650) 365-7715




                                                                 12          WHEREAS continuing the hearing date of Eaton’s Motion for Summary Judgment and, in
                                    SAN MATEO, CA 94403




                                                                 13   the Alternative, Motion for Summary Adjudication to September 25, 2020 at 10:00 am will not

                                                                 14   interfere with the current Final Pretrial Conference set for October 16, 2020 and current trial date

                                                                 15   of November 30, 2020;

                                                                 16          IT IS HEREBY STIPULATED by the undersigned that Eaton’s Motion for Summary

                                                                 17   ///

                                                                 18   ///

                                                                 19   ///

                                                                 20   ///

                                                                 21   ///

                                                                 22   ///

                                                                 23   ///

                                                                 24   ///

                                                                 25   ///
                                                                 26                                                     2
                                                                      ___________________________________
                                                                      STIPULATION AND ORDER TO CONTINUE HEARING DATE ON DEFENDANT EATON CORPORATION, INDIVIDUALLY AND
                                                                      AS SUCCESSOR-IN-INTEREST TO CUTLER-HAMMER, INC.’S MOTON FOR SUMMARY JUDGMENT AND MOTION FOR
                                                                      SUMMARY ADJUDICATION; Case No: 2:19-CV-00987-KJM-EFB
      Case 2:19-cv-00987-KJM-EFB Document 98 Filed 07/23/20 Page 3 of 4



     Judgment and, in the Alternative, Motion for Summary Adjudication be continued to September

2    25, 2020 at 10:00 am.

3              IT IS SO STIPULATED.

4    DA TED: July        J:2 2020                                   SHINGLER LAW

5
6
                                                                   R    ALDJ. SHIN
7                                                                  RICHARD A. BRO
                                                                   SHINGLER LAW
 8                                                                 1255 Treat Blvd., Suite 300
                                                                   Walnut Creek, CA 94597
9                                                                  Telephone: (925) 757-7020

10                                                                  /\ttorneys for Plaintiffs

11   DATED: July 17, 2020                                           HOWARD ROME MARTIN & RIDLEY LLP

12

13

14
                                                            By:
15                                                                 SHAWN M. RIDLEY SBN 144311
                                                                   JANE B. YEE SBN 11R880
16                                                                 HOWARD ROME MARTIN & RIDLEY LLP
                                                                    1900 O'Farrell Street, Suite 280
17                                                                 San Mateo, CA 94403
                                                                   Telephone: (650) 365-7715
18
                                                                    Attorneys for Defendant
19                                                                  EATON CORPORATION, INDIVIDUALLY AND
                                                                    AS Sil TO CUTLER-HAMMER INC.
20

21
                                                                    ORDER
22
               Based upon the Stipulation between Plaintiffs and Eaton, by and through their counsel of
23
     record and this Court's inherent authority to make order necessary to facilitate the efficient
24
     Ill
25
26                                                                        3

     STIPULATION AND ORDER TO C() TJNUI: IfEARINn nATE ON DEFi::NDANT r::A I'( )N /.'/JRl'ORATTO
     INIJIVIDI IAI.I Y ANU 1\S SlJC:C:1-'SS()R-IN IN I l:Kt-.S I ll )( :1 ITI.F.I� HA 'fwfMrTI� INC.-S MOTON FOR STJMMAll y JUDOMT:NT ANI >
     MOTl(JN F( m SI IMMJ\RY AUJlJIJICATlON; Car.e N,, 2.19-CV-009K7-KJM-EFB
                                                                       Case 2:19-cv-00987-KJM-EFB Document 98 Filed 07/23/20 Page 4 of 4



                                                                  1   administration of justice, it is hereby ORDERED that Eaton’s Motion for Summary Judgment and,

                                                                  2   in the Alternative, Motion for Summary Adjudication be continued to September 25, 2020 at 10:00

                                                                  3   am.   Moreover, on the court's own motion, the Final Pretrial Conference set for October 16, 2020

                                                                  4   and current trial date of November 30, 2020 are VACATED.

                                                                  5          This order resolves ECF No. 97.
                                                                  6

                                                                  7   Dated: July 23, 2020

                                                                  8

                                                                  9
HOWARD ROME MARTIN & RIDLEY LLP




                                                                 10

                                                                 11
                             1900 O’ FARRELL STREET, SUITE 280

                                  TELEPHONE (650) 365-7715




                                                                 12
                                    SAN MATEO, CA 94403




                                                                 13

                                                                 14

                                                                 15

                                                                 16

                                                                 17

                                                                 18

                                                                 19

                                                                 20

                                                                 21

                                                                 22

                                                                 23

                                                                 24

                                                                 25
                                                                 26                                                    4
                                                                      ___________________________________
                                                                      STIPULATION AND ORDER TO CONTINUE HEARING DATE ON DEFENDANT EATON CORPORATION, INDIVIDUALLY AND
                                                                      AS SUCCESSOR-IN-INTEREST TO CUTLER-HAMMER, INC.’S MOTON FOR SUMMARY JUDGMENT AND MOTION FOR
                                                                      SUMMARY ADJUDICATION; Case No: 2:19-CV-00987-KJM-EFB
